FILED
                                                      United States Court of Appeals
                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS              May 19, 2009
                              TENTH CIRCUIT               Elisabeth A. Shumaker
                                                              Clerk of Court


SUNDAI BALANDER,

            Plaintiff - Appellant,

and
                                                        No. 08-8073
KRISTIE ADRIAN, individually and as                    (D. Wyoming)
parent and Guardian of Z. Brooks; TESSA         (D.C. No. 06-CV-00078-CAB)
BOGGS; BARRY BULTENA; GLORIA
BULTENA; DONALD CLINTON; GRACE
CLINTON; VIDA DAHL; SHIRLEY
DEMERRITT; TERRY ELLIOTT; JANET
ELLIOTT; MICHELLE HAMBY; MICHAEL
HAWLEY, individually and as parent and
guardian for J. Hawley; ROBIN HAWLEY,
individually and as parent and guardian of J.
Hawley; RICHARD HENKLE, parent and
natural guardian and next friend of R.M.
Henkle, R.J. Henkle, S. Henkle, A.M. Henkle,
A.L. Henkle; LAURIE HENKLE, parent and
natural guardian and next friend of R.M.
Henkle, R.J. Henkle, S. Henkle, A.M. Henkle,
A.L. Henkle; STEVEN HILL, individually
and as parent and guardian of J. Hill; DORIS
HILL, individually and as parent and
guardian of J. Hill; AMY HUGHES,
individually and as parent and guardian of D.
Hughes; CATHY JONES; JUANITA MILLS;
VERNARD MILLS; DARRELL PETTY,
individually and as legal custodian on behalf
of S. Petty; JEAN PETTY, individually and
as legal custodian on behalf of S. Petty;
AMANDA PURVIANCE; TODD
PURVIANCE; JUSTINE RUSSELL; FRANK
SCHRODER; LYNNDA SCHRODER;
DEBRA SOLIS, individually and as parent
and guardian of A. Solis; SUSAN VARNER,
 individually and as parent and guardian of T.
 Varner; CAROL WOLFE; ANDREW
 WRIGHT, individually and as parent and
 guardian of J. Wright and T. Wright; LETEA
 WRIGHT, individually and as parent and
 guardian of J. Wright and T. Wright; RUTH
 MIRANDA,

               Plaintiffs,
          v.
 HERMES CONSOLIDATED, INC., doing
 business as Wyoming Refining Company,

               Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.


                                         -2-
      Sundai Balander is before the court a second time in this case. We

previously affirmed the district court’s March 24, 2008, order enforcing a

settlement agreement against Ms. Balander and dismissing her claims against the

appellee with prejudice. Balander v. Hermes Consol. Inc., 295 Fed. Appx. 902,

2008 WL 4488291 (10 th Cir., Oct. 7, 2008). Subsequently, on November 4, 2008,

the panel denied a petition for rehearing, and the court denied rehearing en banc. 1

      On August 28, 2008, the district court approved a separate settlement

relating to a small group of minor children unrelated to Ms. Balander. And, on

September 15, 2008, the court granted a joint motion to dismiss the claims of all

remaining plaintiffs with prejudice. Ten days later, Ms. Balander filed an appeal

from those two orders stating, in part, that the appeal “is inextricably linked to

current case.” R. Vol. 8, tab 139.

      In this appeal, Ms. Balander repeats, although at greater length and with

some further detail and recharacterization, the essence of the arguments

previously before us: (1) that the settlement agreement enforced against her was

not authorized by, and is not binding on, her; (2) that the attorneys who

negotiated the agreement did not act pursuant to any authorization by her to

negotiate nonmonetary terms; (3) that the agreement contained terms and


      1
        Our prior opinion, incorporated herein by this reference, summarizes the
facts of the underlying action; the settlement entered into, ultimately, by forty-six
of forty-seven plaintiffs (Ms. Balander being the one hold-out); and the
contentions and issues raised and decided on appeal.

                                         -3-
provisions to which she not only never assented but which she actively opposed;

(4) that her constitutional rights to due process have been violated; and (5) that

fundamental contract law has been violated. She asks us to reconsider and

reverse our prior decision, reverse the district court’s orders, relieve her of the

settlement agreement, open up the underlying action for other litigation or

mediation, and for other, related relief.

      Nothing in the August 28, 2008, and September 15, 2008, orders of the

district court confers standing on Ms. Balander to contest what was decided.

More to the point, the finality of Ms. Balander’s first appeal presents the bar of

preclusion to further relitigation of the same claims or issues. And, despite her

arguments of linkage, relitigation or reconsideration is precisely the result sought

by her. See Moss v. Kopp, 559 F.3d 1155 (10 th Cir. 2009) (the doctrine of

preclusion “bars a party from relitigating an issue once it has suffered an adverse

determination on the issue, even if the issue arises when the party is pursuing or

defending against a different claim.”); Pelt v. Utah, 539 F.3d (10th Cir. 2008)

(“[F]inal judgment on the merits of an action precludes the parties or their privies

from relitigating issues that were or could have been raised in that action.”)

(further quotation omitted).

      Accordingly, Hermes’ motion to dismiss is GRANTED and the appeal is

hereby DISMISSED. Hermes’ motion to strike is DENIED. Ms. Balander’s




                                            -4-
motion to supplement the record has previously been denied. All other motions

by her which are still outstanding are, severally, DENIED.



                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                        -5-